IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 45445

STATE OF IDAHO,                                 )   2018 Unpublished Opinion No. 441
                                                )
       Plaintiff-Respondent,                    )   Filed: May 4, 2018
                                                )
v.                                              )   Karel A. Lehrman, Clerk
                                                )
VESTAL CAUDILL,                                 )   THIS IS AN UNPUBLISHED
                                                )   OPINION AND SHALL NOT
       Defendant-Appellant.                     )   BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the Seventh Judicial District, State of Idaho,
       Bonneville County. Hon. Joel E. Tingey, District Judge.

       Order denying Idaho Criminal Rule 35 motion, affirmed.

       Eric D. Fredericksen, State Appellate Public Defender; Sally J. Cooley, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                    Before GRATTON, Chief Judge; GUTIERREZ, Judge;
                                 and HUSKEY, Judge
                  ________________________________________________

PER CURIAM
       Vestal Caudill pleaded guilty to possession of a controlled substance, methamphetamine,
Idaho Code § 37-2732(c)(1). The district court imposed a unified six-year sentence, with one
year determinate. Caudill filed an Idaho Criminal Rule 35 motion, which the district court
denied. Caudill appeals.
       A motion for reduction of sentence under I.C.R. 35 is essentially a plea for leniency,
addressed to the sound discretion of the court. State v. Knighton, 143 Idaho 318, 319, 144 P.3d
23, 24 (2006); State v. Allbee, 115 Idaho 845, 846, 771 P.2d 66, 67 (Ct. App. 1989). In
presenting an I.C.R. 35 motion, the defendant must show that the sentence is excessive in light of
new or additional information subsequently provided to the district court in support of the

                                                1
motion. State v. Huffman, 144 Idaho 201, 203, 159 P.3d 838, 840 (2007). Caudill supports his
I.C.R. 35 motion by arguing that his initial stop was unlawful. This is not new or additional
information that can be used for sentencing mitigation purposes. Nor can an appeal from the
denial of an I.C.R. 35 motion be used as a vehicle to review the underlying sentence absent the
presentation of new information. Id. Because no new or additional information that can be
considered at sentencing in support of Caudill’s I.C.R. 35 motion was presented, the district
court did not abuse its discretion. Further, Caudill received the sentence agreed upon pursuant to
his plea agreement with the State. For the foregoing reasons, the district court’s order denying
Caudill’s I.C.R. 35 motion is affirmed.




                                                2